DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in responds to Applicant’s amendment filed on October 7, 2022, claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2015/0134857 hereinafter Hahn) in view of Basit et al. (US 2017/0344266 hereinafter Basit).
Regarding claim 1, Hahn discloses a system as shown in figure 1, comprising: a computing device comprising a processor (figure 1, CPU 60), a memory (figure 1, storage module 100), and a swap device comprising a plurality of queues (figure 1, random access memory 70, which can store a plurality of command queues 75); and machine-readable instructions stored in the memory that, when executed by the processor ([0029], processor 110 can be capable of reading computer-readable program code from a computer-readable medium to execute those functions), cause the computing device to at least: set a first queue in the plurality of queues as a highest priority queue (figures 3-4 and [0037], high priority user data queue); set a second queue in the plurality of queues as a low priority queue (figures 3-4 and [0037], low priority system data queue); receive an input/output (1/O) request for an address in the memory of the computing device (figure 5, 510 and [0042], I/O request is received); determine a type of the I/O request (figure 5, 520 and [0042], the request's characteristics are analyzed); and assign the I/O request to the first queue or the second queue of the swap device based at least in part on the type of the I/O request (figure 5, 530-570 and [0042], based on analyzed result of type of commands and marked as being associated with submission queue). Hahn differs from the claimed invention in not specifically disclosing that determine a type of the I/O request by evaluating a message provided by a virtual memory system. However, Basit teaches a device that assists with dynamic resource reservation based on classified input/output requests includes receiving an input/output request from a client computing device in order to maximize the total I/O throughput ([0031]) comprising a storage management computing device 14 can classify the I/O request based on other types of parameters such as type of the requesting one of the plurality of client computing devices 12(1)-12(n) or the virtual machine using which the requested object is being accessed ([0018]), such that determine a type of the I/O request by evaluating a message provided by a virtual memory system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn in determining a type of the I/O request by evaluating a message provided by a virtual memory system, as per teaching of Basit, in order to maximize the total, I/O throughput.
Regarding claim 2, Hahn discloses that the I/O request is a request to read a memory address in a page that is stored on the swap device, and the machine-readable instructions that cause the computing device to assign the I/O request further cause the computing device to assign the I/O request to the first queue ([0042], if the command is a synchronous read command, it is marked as being associated with submission queue SQ1, which is the queue for synchronous read (urgent priority) commands).
Regarding claim 3, Hahn discloses that the I/O request is a request to prefetch a page stored on the swap device; the machine-readable instructions further cause the computing device to at least set a third queue in the plurality of queues as a medium priority queue; and the machine-readable instructions that cause the computing device to assign the I/O request further cause the computing device to assign the I/O request to the second queue (figure 7 and [0044], if the caller's process name is one of the following: "SuperFetch", "BootCache", "mdworker", "Searchlndexer" (depending on the host operating system), the command is marked as being associated with submission queues SQa, which is the queue for prefetched/indexing read).
Regarding claim 4, Hahn discloses that the I/O request is a request to write the contents of a page in memory to the swap device and the machine-readable instructions that cause the computing device to assign the I/O request further cause the computing device to assign the I/O request to the third queue ([0042], if the command is a synchronous write command, it is marked as being associated with submission queue SQ 3).
Regarding claim 5, Hahn discloses that the swap device is a local storage device (figure 1, 70 and [0027], random access memory).
Regarding claim 8, Hahn discloses a method, comprising: setting a first queue in a plurality of queues provided by a swap device as a highest priority queue ([0042], if the command is a synchronous read command, it is marked as being associated with submission queue SQ 1, which is the queue for synchronous read (urgent priority) commands, read as highest priority queue); setting a second queue in the plurality of queues as a medium priority queue ([0042], if the command is an asynchronous read command, it is marked as being associated with submission queue SQ 2, which is the queue for synchronous write (high priority) commands, read as medium command queue); setting a third queue in the plurality of queues as a low priority queue ([0042], if the command is an asynchronous write command, it is marked as being associated with submission queue SQ 4, which is the queue for asynchronous write (medium priority) commands, read as low priority queue); receiving an input/output (1/O) request for an address in the memory of the computing device (figure 5, 510 and [0042], I/O request is received); determining a type of the I/O request; and assigning the I/O request to the first queue, the second queue, or the third queue of the swap device based at least in part on the type of the I/O request (figure 5, 530-570 and [0042], based on analyzed result of type of commands and marked as being associated with submission queue). Hahn differs from the claimed invention in not specifically disclosing that determine a type of the I/O request by evaluating a message provided by a virtual memory system. However, Basit teaches a device that assists with dynamic resource reservation based on classified input/output requests includes receiving an input/output request from a client computing device in order to maximize the total I/O throughput ([0031]) comprising a storage management computing device 14 can classify the I/O request based on other types of parameters such as type of the requesting one of the plurality of client computing devices 12(1)-12(n) or the virtual machine using which the requested object is being accessed ([0018]), such that determine a type of the I/O request by evaluating a message provided by a virtual memory system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn in determining a type of the I/O request by evaluating a message provided by a virtual memory system, as per teaching of Basit, in order to maximize the total I/O throughput.
Regarding claim 9, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
Regarding claim 11, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
 Regarding claim 12, the limitations of the claim are rejected as the same reasons as set forth in claim 5.
Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 1 and claim 8, respectively.
Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 5.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2015/0134857 hereinafter Hahn) in view of Basit et al. (US 2017/0344266 hereinafter Basit) as applied in claims above, and further in view of Ashner et al. US 2018/0300766 hereinafter Ashner).
Regarding claims 6-7, the combination of Hahn and Basit differs from the claimed invention in not specifically teaching that the swap device is a network interface card (NIC), wherein the network interface card transmits the I/O request to a storage server or memory server in data communication with the computing device. However, Ashner teaches that a request may generally originate from software requiring a network connection, the software's request may be queued by the operating system to be packaged for a network interface such as a network interface card (“NIC”), the NIC may then put the request into an outgoing queue before being sent, therefore it may reduce incidences of incurring the startup costs for a new connection ([0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hahn and Basit in having that the swap device is a network interface card (NIC), wherein the network interface card transmits the I/O request to a storage server or memory server in data communication with the computing device, as per teaching of Ashner, in order to reduce incidences of incurring the startup costs for a new connection.
Regarding claims 13-14 and 20, the limitations of the claims  are rejected as the same reasons as set forth in claims 6-7.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cleeton et al. (US 8,612,633) discloses a computer system comprising circuitry for decoding, by a hypervisor, at least a portion of an issued instruction to determine where an intercept occurred, how large the instruction is, what type of operation is indicated by the operation, or an operand of the instruction, and sending the instruction and an indication of the decoded portion of the instruction to the input/output controller emulator (abstract and claim 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133